REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Examiner accepts Applicant’s arguments as set forth at page 6 of the Response filed 20 December 2021:

Applicant submits that one of ordinary in the art would not move the evaporator 5 in Alexeev to be downstream of the ejector 31. Alexeev specifically refers to ejector 31 as a “cold ejector.” This refers to the fact that the nitrogen passes through the evaporator 5 before entering the ejector 31. Alexeev also describes a “warm ejector” 21 with reference to FIG. 4. One of ordinary skill in the art would not move the evaporator 5 of Alexeev to be downstream of the ejector 31, as this would eliminate the intended purpose of operating the ejector 31 as a “cold ejector.”

The Examiner agrees that moving the subcooler 5 of Alexeev to a location downstream of the ejector would destroy the intended functionality of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Examiner further accepts Applicant’s amendments/arguments regarding the rejection under 35 U.S.C. 112(b) pertaining to the interpretation of the limitation “throttling element” under 35 U.S.C. 112(f). Support for the amendment to the specification regarding an expansion device is supported by the language 0039 and 0040 regarding expansion throttling.  Further, expansion device is a generally understood term of art in the refrigeration arts that would have been clearly obvious to one of ordinary skill in the art.  Throttling element is therefore interpreted under 35 U.S.C. 112(f) as being an expansion device or known equivalents thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763